TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-08-00001-CV




                                  In re Joseph Jordan Jackson




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY




                             MEMORANDUM OPINION


               Relator Joseph Jordan Jackson has filed a motion for emergency relief and petition

for writ of mandamus. See Tex. R. App. P. 52.8, 52.10. We have reviewed Jackson’s filings, and

it is unclear what has occurred at the trial court level, whether a final judgment or other appealable

order has been rendered, what action by the trial court Jackson complains of, and exactly what relief

he seeks. See Tex. R. App. P. 25.1 (no requirement for trial court’s signature on notice of appeal),

26.1 (time to file notice of appeal after signing of judgment or appealable order), 28.1 (governing

appeal from certain interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal may

be taken only from a final judgment.”); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014

(West Supp. 2007) (listing permissible interlocutory appeals). We cannot determine from these

filings that the trial court abused its discretion. We therefore deny Jackson’s petition for writ of

mandamus and motion for emergency relief.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: January 4, 2008




                                             2